Exhibit 10.2

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made the 2nd day of December,
2016, by and between D. Gregory Neeb, a resident of the State of Virginia
(“Executive”), and Quality Care Properties, Inc., a Maryland corporation (the
“Company”).

 

WITNESSETH THAT:

 

WHEREAS, the Company desires to employ Executive as its President and Chief
Investment Officer, subject to the terms and conditions of this Agreement, to
provide services to the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows:

 

1.                                      Term. The term of Executive’s employment
with the Company shall commence on the consummation of the spin-off from
HCP, Inc. (“HCP”) of the Company (such spin-off, the “Spin” and such date, the
“Effective Date”) and shall continue until and including the fourth (4th)
anniversary of the Effective Date unless earlier terminated as provided herein
(the “Term”).  Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate without any action on the part of any person and
be void ab initio if the Spin is not consummated and neither the Company nor any
other person shall have any liability to Executive under this Agreement if the
Spin is not consummated.

 

2.                                      Employment; Duties.

 

(a)                                 During the Term, Executive shall be employed
by the Company as its President and Chief Investment Officer and at all times
during the Term shall have powers and duties commensurate with such position. 
Executive shall report directly to the Chief Executive Officer.

 

(b)                                 Executive agrees to his employment as
described in this Paragraph 2 and agrees to devote substantially all of his
working time and efforts to the performance of his duties hereunder, except as
otherwise approved by the Chief Executive Officer or the Board of Directors of
the Company (the “Board”) or as specifically provided in this Agreement. 
Executive shall be permitted to continue such outside positions as set forth in
Exhibit A.  Executive may also engage in religious, charitable or other
community activities as long as such activities do not materially interfere with
Executive’s performance of his duties to the Company under this Agreement. 
Other than as set forth in Exhibit A, Executive may not serve on other boards of
directors of for-profit companies without the consent of the Board (which
consent will not be unreasonably withheld for up to two other boards of
directors).

 

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

(a)                                 Base Salary. The Company shall pay Executive
during the Term an annual salary of Five Hundred Seventy Five Thousand dollars
($575,000) (the “Base Salary”), payable in accordance with the Company’s normal
business practices for senior executives (including tax withholding), but in no
event less frequently than monthly.  Executive’s Base Salary shall be reviewed
at least annually by the Compensation Committee of the Board (the “Compensation
Committee”) and may be increased in its discretion (but not decreased).  After
any such increase in Base Salary, the term “Base Salary” shall refer to the
increased amount.

 

(b)                                 Bonus. Executive shall be eligible to
receive a cash bonus for each year (or prorated with respect to any partial
years of employment) during the Term, provided that, except as otherwise
provided herein, Executive has remained employed by the Company as of the end of
the applicable year (or as of the end of the Term for the final calendar year of
the Term). Executive’s target bonus opportunity for any particular year (“Target
Bonus”) shall be 200% of Base Salary.  The amount of bonus payable to Executive
for any particular year will be determined by the Compensation Committee, in its
sole discretion, taking into account the performance of the Company and
Executive for that particular year (or portion thereof).  All such bonuses shall
be payable within 60 days after the end of the calendar year to which such bonus
relates.

 

(c)                                  Initial Equity Awards.

 

(i)                                     Initial RSUs. On November 29, 2016, the
Company granted Executive restricted stock units with a grant date fair value of
Two Million dollars ($2,000,000) in respect of an aggregate of 135,869 shares of
common stock of the Company (“Common Stock”) subject to, and in accordance with,
the terms of an award agreement between the Company and Executive, in the form
attached hereto as Exhibit B (the “Initial RSUs”).

 

(ii)                                  Initial and Adjustment Options.

 

(A)                               Initial Options.  On or promptly following the
Effective Date, Executive shall be granted stock options to purchase 1,120,000
shares of Common Stock subject to, and in accordance with, the terms of an award
agreement between the Company and Executive, substantially in the form attached
hereto as Exhibit C with an exercise price as described in the following
Paragraph 3(c)(ii)(C) (the “Initial Options”).

 

(B)                               Adjustment Options.  Executive shall also be
granted additional stock options with a grant date fair value of approximately
One Million Two Hundred Twenty Five Thousand dollars ($1,225,000) (the
“Adjustment Options”).  The Adjustment Options shall be granted at the same time
and have the same exercise price as the Initial Options described in Paragraph
3(c)(ii)(A) .  The Adjustment Options shall be subject to the terms of an award
agreement between the Company and Executive, substantially in the form attached
hereto as Exhibit C.

 

2

--------------------------------------------------------------------------------


 

(C)                               Exercise Price. A pricing committee consisting
of three directors of the Board (the “Pricing Committee”) shall be convened
within 45 to 60 days after the Effective Date to determine the appropriate
exercise price for the Initial Options based on (i) the long-term 45-60 day
post-Spin volume weighted average price of one share of Common Stock as reported
by the New York Stock Exchange (or the primary automated quotation service or
national securities exchange upon which the Common Stock may then be quoted or
listed for trading), (ii) trading of comparable companies and (iii) a fixed
price based on the net asset value for the assets of the Company and other
Company risks and factors, in each case at the Spin as of such date; provided
that the Pricing Committee shall be permitted to place greater weight on factor
(iii).  Notwithstanding anything to the contrary, the exercise price shall be
structured so that it is not less than fair market value of one share of Common
Stock on the date of grant of the Initial Options for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(d)                                 Other Equity Compensation. In addition to
the grants described in Section 3(c), Executive shall be eligible for annual
equity awards during the Term, which shall have a target value equal to 200% of
Base Salary and shall consist of restricted stock units of the Company and stock
options to purchase shares of Common Stock with an exercise price equal to the
fair market value of a share of Common Stock on the date of grant of such
options.  Such awards shall be subject to time-based and performance-based
vesting as determined by the Compensation Committee (which performance measures
may include, but are not limited to, total stockholder return).  It is
acknowledged and agreed that the awards will be granted beginning in 2017.

 

(e)                                  Completion Bonus.  As soon as practicable
following the execution of this Agreement, Executive shall receive a one-time
completion cash bonus of Two Million dollars ($2,000,000) (the “Completion
Bonus”).  The Completion Bonus shall be subject to clawback by the Company as
described in this Paragraph 3(e).  If Executive voluntarily terminates his
employment with the Company other than for Good Reason or the Company terminates
Executive’s employment for Cause at any time during the three-year period
following the Effective Date, Executive will be obligated to repay to the
Company a pro-rated portion of the Completion Bonus within 15 days after such
termination of Executive’s employment.  The pro-rated amount Executive will be
required to repay to the Company will be equal to the product of (a) the
Completion Bonus and (b) a fraction, the numerator of which is 36 less the
number of full months Executive worked for the Company after the Effective Date
and the denominator of which is 36.  To the extent permitted by Section 409A of
the Code, the Company may set off any other amounts owed to Executive to satisfy
(in whole or in part) any obligation Executive may have under this paragraph.

 

3

--------------------------------------------------------------------------------


 

4.                                      Benefits and Perquisites.

 

(a)                                 Retirement and Welfare Benefits. During the
Term, Executive shall be eligible to participate in all fringe benefits,
perquisites, and such other benefit plans and arrangements as are made available
generally to the Company’s senior executives.  The benefits described herein
shall be subject to the applicable terms of the applicable plans and shall be
governed in all respects in accordance with the terms of such plans as from time
to time in effect.  Notwithstanding anything to the contrary herein, during the
Term, Executive shall not be eligible to participate in or receive benefits
under any severance plan, program, policy, arrangement or agreement of the
Company other than this Agreement.  Nothing in this Paragraph 4, however, shall
require the Company to maintain any benefit plan or provide any type or level of
benefits to its current or former employees, including Executive.

 

(b)                                 Paid Time Off. During the Term, Executive
shall be entitled to accrue vacation (at a rate of not less than four (4) weeks
per full calendar year), in accordance with and subject to the Company’s
vacation policies applicable to its executives generally as such policies are in
effect from time to time.

 

(c)                                  Reimbursement of Expenses. The Company
shall promptly reimburse Executive for any and all expenses reasonably incurred
by Executive during the Term in performing Executive’s duties hereunder,
including travel, meals and accommodations, upon submission by Executive of
vouchers or receipts and in compliance with such rules and policies relating
thereto as the Company may from time to time adopt.  Executive agrees to
promptly submit and document any reimbursable expenses in accordance with the
Company’s expense reimbursement policies to facilitate the timely reimbursement
of such expenses.

 

5.                                      Indemnification. To the full extent
permitted by law and subject to the Company’s Certificate of Incorporation and
Bylaws, and under terms and conditions no less favorable to Executive in any
regard than to any other officer of the Company, the Company shall indemnify
Executive with respect to any actions commenced against Executive in his
capacity as an officer or former officer of the Company or any Affiliate for
which he may serve in such capacity, and the Company shall advance on a timely
basis any expenses incurred in defending such actions, provided that prior to
any such advancement, the Company may require Executive to enter into a standard
undertaking of repayment.  Notwithstanding the preceding sentence, the Company
shall not be required to indemnify or advance expenses to Executive in
connection with (i) any dispute in connection with this Agreement or Executive’s
employment hereunder or (ii) any action claim or proceeding (collectively, a
“Proceeding”) initiated by Executive against the Company unless such Proceeding
is approved in advance by the Board in writing. “Affiliate” means an affiliate
of the Company (or other referenced entity, as the case may be) as defined in
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended.

 

6.                                      Company Authority/Policies. Executive
agrees to observe and comply with the rules and regulations of the Company as
adopted by the Board respecting the performance of his duties and to carry out
and perform orders, directions and policies communicated to him from time to
time by the Board or the Chief Executive Officer, to the extent consistent with
Executive’s duties pursuant to Paragraph 2 above. Executive also agrees to
comply with the Company’s stock ownership guidelines in effect from time to
time.

 

4

--------------------------------------------------------------------------------


 

7.                                      Covenants. Executive acknowledges that
during the period of his employment with the Company or any Affiliate, he shall
have access to the Company’s “Confidential Information” (as defined below) and
will meet and develop relationships with the Company’s potential and existing
suppliers, financing sources, clients, customers and employees.  Accordingly,
Executive agrees to the following provisions of this Paragraph 7 (in addition to
Executive’s confidentiality obligations to the Company and its subsidiaries
pursuant to the Company’s policies as in effect from time to time) and agrees
this Paragraph 7 shall survive the termination of this Agreement.

 

(a)                                 Noncompetition. Executive agrees that during
the period of his employment with the Company, and for twelve (12) months
thereafter, Executive shall not: (A) directly or indirectly, engage in, manage,
operate, control, supervise, or participate in the management, operation,
control or supervision of any business or entity which competes with (any such
action individually and in the aggregate, to “compete with” or “competitive
with”) (including, without limitation, skilled nursing facilities and senior
housing owners or operators, HCR ManorCare and any of its related entities and
any major equity holder of HCR ManorCare (currently, The Carlyle Group)) the
Company or any of its subsidiaries (collectively, the “Company Group”) or serve
as an employee, consultant or in any other capacity for such business or entity,
or (B) have any ownership or financial interest, directly, or indirectly, in any
competitor including, without limitation, as an individual, partner, shareholder
(other than as a shareholder of a publicly-owned corporation in which Executive
owns less than five percent (5%) of the outstanding shares of such corporation),
officer, director, employee, principal, agent or consultant; any or all of
which, without first obtaining written approval of the Board.

 

(b)                                 Solicitation of Employees, Etc. Executive
agrees that during the period of his employment with the Company and for
twenty-four (24) months thereafter, Executive shall not, directly or indirectly,
other than in connection with carrying out his duties during the period of his
employment with the Company, solicit or induce any of the employees, consultants
or other service providers of the Company Group (or individuals who served as
employees, consultants or other service providers of the Company Group at any
time during the preceding nine (9) month period): (i) to terminate their
employment or relationship with the Company Group, and/or (ii) to work for
Executive or any competitor of the Company Group.  Notwithstanding the
foregoing, Executive shall not be in breach or violation hereof in the event
Executive or any subsequent employer shall advertise for employees or other
services in any form of industry-wide or public media so long as such
advertising is not aimed specifically at employees of the Company Group.

 

(c)                                  Solicitation of Clients, Etc. Executive
agrees that during the period of his employment with the Company and for
twenty-four (24) months thereafter, he will not use Confidential Information (as
defined below) to, directly or indirectly, solicit, take away, divert or attempt
to divert, the business or patronage of any clients or customers of the Company
for the purpose of providing services that materially compete with the products
provided by the

 

5

--------------------------------------------------------------------------------


 

Company at the time of Executive’s termination.  For purposes of this Agreement,
“products provided by the Company” includes not only products and services which
the Company then provides and/or markets or sells, but also those which it is in
the process of researching and/or developing, at the time of Executive’s
termination, and/or as to which, at the time of Executive’s termination, the
Company has a strategic business plan in place to research, develop and/or
market at some time in the future.  The restrictions on soliciting or providing
services to customers of the Company apply to: (i) any customer or customer
contact of the Company with whom Executive has had any business relations during
his employment (whether before or after the Effective Date) with the Company;
and (ii) any customer or customer contact who was a customer or customer contact
of the Company on the date of Executive’s termination from the Company or during
the twelve (12) month period prior to such termination, or who was a prospective
customer or customer contact of the Company with whom the Company had actually
met, or had written or telephonic communications, during said period(s).

 

(d)                                 Disparaging Comments. Executive agrees not
to make critical, negative or disparaging remarks about the Company or any of
its Affiliates, including, but not limited to, comments about any of its assets,
services, management, business or employment practices, and not to voluntarily
aid or voluntarily assist any person in any way with respect to any third party
claims pursued against the Company Group, and the Company agrees to instruct the
officers and directors of the Company and each of its subsidiaries not to
disparage the Executive, either orally or in writing.  Nothing in this Paragraph
7(d) will prevent Executive or the Company from (i) responding fully and
accurately to any question, inquiry or request for information when required by
applicable law, legal process, subpoena or court order or (ii) disclosing
matters that are protected under any applicable whistleblower laws, including,
without limitation, reporting possible violations of laws or regulations, or
responding to inquiries from, or testifying before, any governmental agency or
self-regulating authority.

 

(e)                                  Confidentiality. The Company and Executive
acknowledge that:

 

(i)                                     The Company’s business is highly
competitive;

 

(ii)                                  The essence of that portion of the
Company’s business in which Executive will be involved consists, in large
degree, of trade secrets, proprietary or confidential business or financial
affairs information, materials, know-how (whether or not in writing),
technology, product information, personnel information regarding its employees,
and intellectual property belonging to the Company and confidential and
proprietary business and client relationships (all of the foregoing will be
referred to collectively as “Trade Secrets”), which have been developed at great
investment of time and resources by the Company Group so as to engender
substantial goodwill of the Company, all of which are and will be the exclusive
property of the Company, protected and kept secret by the Company; and

 

(iii)                               Executive agrees that during the period of
his employment with the Company and at all times thereafter, Executive shall
keep secret and retain in strictest confidence and shall not use for his benefit
or the benefit of others, except in connection with the business and affairs of
the Company, all confidential information of and confidential matters (whether

 

6

--------------------------------------------------------------------------------


 

available in written, electronic form or orally) relating to (A) the Company
Group’s pricing and business (including, without limitation, the strategies
employed by and the actual investments of any member of the Company Group, the
contemplated business strategies and/or investments of any member of the Company
Group, and valuation judgments or valuation data developed or used by the
Company Group with respect to any other company or assets), (B) all corporations
or other business organizations in which the Company Group has or has had an
investment and (C) third parties about which information was learned by
Executive heretofore or hereafter directly or indirectly in connection with
Executive’s employment with the Company or from the Company Group (the
“Confidential Information”).  In consideration of, and as a condition to,
continued access to Confidential Information and without prejudice to or
limitation on any other confidentiality obligation imposed by agreement or law,
Executive hereby agrees to undertake to use and protect Confidential Information
in accordance with restrictions placed on its use or disclosure.  Without
limiting the foregoing, Executive shall not disclose such Confidential
Information to any director, officer, partner, employee or agent of the Company
Group unless in Executive’s reasonable good faith judgment, such person has a
need to know such Confidential Information in furtherance of the Company Group’s
business, and (except in connection with the business and affairs of the
Company) Executive shall not disclose Confidential Information to anyone outside
of the Company Group except with the Board’s or the Chief Executive Officer’s
express written consent.

 

(iv)                              Executive acknowledges that the Company’s
rights in its Trade Secrets and Confidential Information would be
misappropriated should Executive use or disclose to others the Trade Secrets
and/or Confidential Information outside the scope of his employment pursuant to
this Agreement.

 

(v)                                 Executive agrees that during the period of
his employment with the Company, Executive shall not directly or indirectly,
use, disseminate, or disclose, in whole or in part, any of the Company Group’s
Trade Secrets to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever, other than (A) in the regular and proper scope
and course of Executive’s employment with the Company, (B) as required by law,
subpoena or court order, or (C) in connection with disclosure protected under
any applicable whistleblower laws, including, without limitation, reporting
possible violations of laws or regulations, or responding to inquiries from, or
testifying before, any governmental agency or self-regulating authority,
provided, however, that Executive will give the Company reasonable advance
notice of any such disclosure or use that is required by law.

 

(vi)                              Executive is hereby notified that the immunity
provisions in Section 1833 of Title 18 of the United States Code provide that an
individual cannot be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made (A) in
confidence to federal, state or local government officials, either directly or
indirectly, or to an attorney, and is solely for the purpose of reporting or
investigating a suspected violation of the law, (B) under seal in a complaint or
other document filed in a lawsuit or other proceeding, or (C) to Executive’s
attorney in connection with a lawsuit for retaliation for reporting a suspected
violation of law (and the trade secret may be used in the court proceedings for
such lawsuit) as long as any document containing the trade secret is filed under
seal and the trade secret is not disclosed except pursuant to court order.

 

7

--------------------------------------------------------------------------------


 

(vii)                           As used in this Agreement, each of the terms
“Trade Secrets” and “Confidential Information” will not include any information
that becomes generally known to the public or within the relevant trade or
industry unless it becomes known due to Executive’s violation of this Agreement.

 

(f)                                   Cooperation. Executive agrees that at all
times following the termination of his employment, Executive will cooperate in
all reasonable respects with the Company and its Affiliates in connection with
(i) any and all existing or future litigation, actions or proceedings (whether
civil, criminal, administrative, regulatory or otherwise) brought by or against
the Company or any of its Affiliates, or (ii) any audit of the financial
statements of the Company or any Affiliate with respect to the period of time
when Executive was employed by the Company or any Affiliate, in each case to the
extent the Company reasonably deems Executive’s cooperation necessary. 
Executive shall be reimbursed for all out-of-pocket expenses reasonably incurred
by Executive as a result of such cooperation. With respect to any and all
existing or future litigation, actions or proceedings (whether civil, criminal,
administrative, regulatory or otherwise) brought against Executive in connection
with his employment by the Company, the Company will honor, and proceed in
accordance with, Paragraph 5 of this Agreement and its Certificate of
Incorporation and Bylaws as in effect from time to time.

 

(g)                                  No Limitation. Nothing contained in this
Paragraph 7 shall limit any common law or statutory obligation that Executive
may have to the Company or any of its Affiliates.  For purposes of all
provisions of this Paragraph 7, the “Company” refers to the Company and any
incorporated or unincorporated Affiliates of the Company, including any entity
which becomes Executive’s employer as a result of any reorganization or
restructuring of the Company for any reason.

 

(h)                                 Acknowledgement. Executive agrees and
acknowledges that each restrictive covenant in this Paragraph 7 is reasonable as
to duration, terms and geographical area and that the same protects the
legitimate interests of the Company and its Affiliates, imposes no undue
hardship on Executive, is not injurious to the public, and that, notwithstanding
any provision in this Agreement to the contrary, any violation of this
restrictive covenant shall be specifically enforceable in any court of competent
jurisdiction.  Executive agrees and acknowledges that a portion of the
compensation paid to Executive under this Agreement will be paid in
consideration of the covenants contained in this Paragraph 7, the sufficiency of
which consideration is hereby acknowledged.  If any provision of this Paragraph
7 as applied to Executive or to any circumstance is adjudged by a court with
jurisdiction to be invalid or unenforceable, the same shall in no way affect any
other circumstance or the validity or enforceability of any other provisions of
this Paragraph 7.  If the scope of any such provision, or any part thereof, is
too broad to permit enforcement of such provision to its full extent, Executive
agrees that the court making such determination shall have the power to reduce
the duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced.  Executive agrees and

 

8

--------------------------------------------------------------------------------


 

acknowledges that the breach of this Paragraph 7 will cause irreparable injury
to the Company and upon breach of any provision of this Paragraph 7, the Company
shall be entitled to seek injunctive relief, specific performance or other
equitable relief by any court with jurisdiction upon short notice; provided,
however, that this shall in no way limit any other remedies which the Company
may have (including, without limitation, the right to seek monetary damages). 
Each of the covenants in this Paragraph 7 shall be construed as an agreement
independent of any other provisions in this Agreement.

 

(i)                                     Permitted Statements. Nothing in this
Agreement shall restrict either party from making truthful statements (i) when
required by law, subpoena, court order or the like; (ii) when requested by a
governmental, regulatory, or similar body or entity; (iii) in connection with
disclosure protected under any applicable whistleblower laws, including, without
limitation, reporting possible violations of laws or regulations, or responding
to inquiries from, or testifying before, any governmental agency or
self-regulating authority; or (iv) in confidence to a professional advisor for
the purpose of securing professional advice.

 

8.                                      Termination/Severance.

 

(a)                                 General.

 

(i)                                     At Will Employment. Executive’s
employment hereunder is “at will” and, therefore, may be terminated at any time,
with or without Cause or with or without Good Reason, at the option of the
Company or Executive, subject only to the severance obligations under this
Paragraph 8. Upon a termination of Executive’s employment hereunder, unless
requested otherwise by the Company, Executive shall resign each position (if
any) that Executive then holds as an officer of the Company or as an officer or
director of any of the Company’s Affiliates.  Upon any termination of
Executive’s employment hereunder, Executive shall be entitled to receive the
following: (A) any accrued but unpaid Base Salary (to be paid as provided in
Paragraph 3(a) hereof); (B) reimbursement for expenses incurred by Executive
prior to the Date of Termination (as defined below) in accordance with Paragraph
4(c) hereof; (C) vested benefits, if any, to which Executive may be entitled
under the Company’s employee benefit plans as of the Date of Termination; and
(D) any additional amounts or benefits due under any applicable plan, program,
agreement or arrangement of the Company or its Affiliates (the amounts and
benefits described in clauses (A) through (D) above, collectively, the “Accrued
Benefits”).  Accrued Benefits under this Paragraph 8 shall in all events be paid
in accordance with the Company’s payroll procedures, expense reimbursement
procedures or plan terms, as applicable, or in accordance with applicable law.

 

(ii)                                  Notice of Termination. Except for
termination as a result of Executive’s death during the Term, any termination of
Executive’s employment by the Company or by Executive shall be communicated by
written Notice of Termination to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision hereunder relied upon by the terminating
party.

 

9

--------------------------------------------------------------------------------


 

(iii)                               Date of Termination. “Date of Termination”
shall mean: (A) if Executive’s employment is terminated by his death, the date
of his death; (B) if Executive’s employment is terminated on account of his
Disability, the date on which Notice of Termination is received by Executive, or
such later date as is indicated in the Notice of Termination; (C) if Executive’s
employment is terminated by the Company for Cause, the date on which a Notice of
Termination is given by the Company, or such later date as is indicated in the
Notice of Termination; (D) if Executive’s employment is terminated by the
Company without Cause, the date as is indicated in the Notice of Termination or,
if later, the date on which the Notice of Termination is received by Executive;
(E) if Executive’s employment is terminated by Executive without Good Reason,
thirty (30) days after the date on which a Notice of Termination is given by
Executive, or such other date as is mutually agreed by Executive and the
Company; and (F) if Executive’s employment is terminated by Executive for Good
Reason, the date on which the Notice of Termination is given by Executive after
the end of the Good Reason Period, or such other date as is mutually agreed by
Executive and the Company.

 

(b)                                 Termination for Death or Disability, by the
Company for Cause or by Executive without Good Reason.

 

(i)                                     The Company may terminate Executive’s
employment hereunder for any reason, including, but not limited to, for Cause.
“Cause” means the occurrence of any of the following: (A) Executive’s willful
and continued failure to perform his duties with the Company (other than any
such failure resulting from his incapacity due to physical or mental illness)
after a written demand for performance is delivered to Executive by the Company,
which demand specifically identifies the manner in which the Company believes
that Executive has not performed his duties; (B) Executive’s willful and
continued failure to follow and comply with the material policies of the Company
as in effect from time to time (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness) after a written demand
for performance is delivered to Executive by the Company, which demand
specifically identifies the manner in which the Company believes that Executive
has not followed or complied with such Company policies; (C) Executive’s willful
commission of an act of fraud or dishonesty resulting in material economic or
financial injury to the Company; (D) Executive’s willful engagement in illegal
conduct or gross misconduct resulting in material economic, financial or
reputational injury to the Company; (E) Executive’s breach of any provision of
Paragraph 7 of this Agreement; or (F) Executive’s indictment for, conviction of,
or plea of guilty or nolo contendere to, any felony.

 

(ii)                                  Executive may terminate his employment
hereunder for any reason, including, but not limited to, Good Reason. “Good
Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following events: (A) the failure by the Company to pay
Executive any portion of Executive’s Base Salary within ten (10) days of the
date such compensation is due, (B) the relocation of Executive’s principal
location of employment to a location which is more than 30 miles outside of
Bethesda, Maryland, except for required travel for Company business, (C) any
material diminution of Executive’s duties, responsibilities or authorities
hereunder, (D) any material breach by the Company of any of its obligations to
Executive, or (E) any failure of the Company to obtain the assumption in writing

 

10

--------------------------------------------------------------------------------


 

 of its obligations under this Agreement by any successor to all or
substantially all of its business or assets within thirty (30) days after any
reorganization, amalgamation, combination, merger, consolidation, sale,
liquidation, dissolution or similar transaction, unless such assumption occurs
by operation of law.  Notwithstanding the foregoing, “Good Reason” to terminate
Executive’s employment shall not exist unless (a) a written notice has first
been delivered to the Board by Executive (the “Good Reason Notice”), which Good
Reason Notice (1) specifically identifies the event(s) Executive believes
constitutes Good Reason and (2) provides thirty (30) days from the date of such
Good Reason Notice for the Company to cure such circumstances (the “Good Reason
Period”) and (b) the Company has failed to cure such circumstances within such
Good Reason Period.  If the Company fails to timely cure such circumstances in
accordance with the foregoing, Executive may send a notice to the Board that he
is terminating his employment for Good Reason (“Good Reason Termination
Notice”), in which case his employment hereunder shall thereupon be terminated
for Good Reason.  If any Good Reason Notice to the Board shall not have been
delivered by Executive within ninety (90) days following the date Executive
becomes aware of the purported existence of a Good Reason event, or any Good
Reason Termination Notice to the Board shall not have been delivered by
Executive within thirty (30) days following the end of the Good Reason Period,
then any purported termination of Executive’s employment relating to the
applicable event shall not be a termination for Good Reason under this
Agreement.

 

(iii)                               Executive’s employment with the Company may
be terminated as a result of Executive’s death or by the Company for Disability.
“Disability” means that Executive (A) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (B) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan, or
disability plan, covering employees of the Company.

 

(iv)                              If during the Term, Executive’s employment is
terminated by the Company for Cause or Disability, by Executive without Good
Reason or as a result of Executive’s death, then the Company shall, through the
Date of Termination, pay Executive his Accrued Benefits.  Thereafter, the
Company shall have no further obligations to Executive except as otherwise
provided hereunder. The vesting and exercise of any stock options and the
forfeitability of any stock-based grants held by Executive shall be governed by
the terms of the applicable plan document and the related agreements between
Executive and the Company.

 

(c)                                  Termination by the Company without Cause or
by Executive for Good Reason.  If during the Term, Executive’s employment is
terminated by the Company without Cause or Executive terminates his employment
for Good Reason, then, subject to (x) Executive’s signing a general release of
claims in a form attached hereto as Exhibit D (the “Release”) and the Release
becoming irrevocable, all within thirty (30) days after the Date of Termination,
and (y) Executive’s continued compliance with the provisions of Paragraph 7,
Executive shall be entitled to either (A) salary continuation in an amount equal
to one (1) times the sum of his annual Base

 

11

--------------------------------------------------------------------------------


 

Salary and his Target Bonus, paid in equal installments in accordance with the
Company’s payroll practice over a twelve (12) month period, beginning with the
first payroll date that occurs at least thirty (30) days after the Date of
Termination or (B) a lump sum payment within forty-five (45) days of the Date of
Termination if such termination is upon or within two (2) years following a
Change in Control (as defined in the Company’s 2016 Performance Incentive Plan)
equal to two (2) times the sum of his annual Base Salary and his Target Bonus. 
Solely for purposes of Section 409A of the Code, each installment payment is
considered a separate payment.

 

(d)                                 Expiration/Non-Renewal of Term by the
Company. For the avoidance of doubt, the expiration of the Term of this
Agreement (in accordance with Paragraph 1(a) above) will not constitute a
termination of employment by the Company other than for Cause, and Executive
acknowledges that the severance provisions of Paragraph 8 shall not apply.

 

(e)                                  No Mitigation. Without regard to the reason
for the termination of Executive’s employment hereunder, Executive shall be
under no obligation to mitigate damages with respect to such termination under
any circumstances and in the event Executive is employed or receives income from
any other source, there shall be no offset against the amounts due from the
Company hereunder.

 

9.                                      Parachute Payments.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, calculated in a manner consistent with Section 280G of the Code
and the applicable regulations thereunder (the “Payments”), would be subject to
the Excise Tax (as defined below), the following provisions shall apply:

 

(i)                                     If the Payments, reduced by the sum of
(x) the Excise Tax and (y) the total of the Federal, state, and local income and
employment taxes payable by Executive on the amount of the Payments which are in
excess of the Threshold Amount (as defined below), are greater than or equal to
the Threshold Amount, Executive shall be entitled to the full benefits payable
under this Agreement.

 

(ii)                                  If the Threshold Amount is less than
(x) the Payments, but greater than (y) the Payments reduced by the sum of
(1) the Excise Tax and (2) the total of the Federal, state, and local income and
employment taxes on the amount of the Payments which are in excess of the
Threshold Amount, then the Payments shall be reduced (but not below zero) to the
minimum extent necessary so that the sum of all Payments shall not exceed the
Threshold Amount. In such event, the Payments shall be reduced in the following
order: (A) cash payments not subject to Section 409A of the Code; (B) cash
payments subject to Section 409A of the Code (to the extent such reduction does
not result in tax penalties to Executive); (C) equity-based payments and
acceleration; and (D) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order. No reductions shall be made under this
Subparagraph 9(a)(ii) unless agreed to by Executive.

 

12

--------------------------------------------------------------------------------


 

(b)                                 For the purposes of this Paragraph 9,
“Threshold Amount” shall mean three times Executive’s “base amount” within the
meaning of Section 280G(b)(3) of the Code and the regulations promulgated
thereunder less one dollar ($1.00); and “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, and any interest or penalties incurred by
Executive with respect to such excise tax.

 

(c)                                  The determination as to which of the
alternative provisions of Subparagraph 9(a) shall apply to Executive shall be
made by a nationally recognized accounting firm selected by the Company, which
does not provide services to the acquirer or other counter-party in the
transaction to which this Paragraph 9 applies (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. For
purposes of determining which of the alternative provisions of Subparagraph
9(a) shall apply, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.

 

10.                               Conflicting Agreements. Executive hereby
represents and warrants that the execution of this Agreement and the performance
of his obligations hereunder will not breach or be in conflict with any other
agreement to which he is a party or is bound, and that he is not now subject to
any covenants against competition or similar covenants which would affect the
performance of his obligations hereunder.

 

11.                               Notices. Any notices provided hereunder must
be in writing and shall be deemed effective upon the earlier of one (1) business
day following personal delivery (including personal delivery by telecopy or
telex), or the third (3rd) business day after mailing by first class mail to the
recipient at the address indicated below:

 

To the Company:

 

Quality Care Properties, Inc.

4800 Montgomery Lane

Bethesda, Maryland 20814
Attention: Chairman of the Board

 

To Executive:

 

At the address shown in the Company’s personnel records or to such other address
or to the attention of such other person as the recipient party will have
specified by prior written notice to the sending party.

 

13

--------------------------------------------------------------------------------


 

12.                               Integration. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements between the parties with respect to any
related subject matter.

 

13.                               Assignment; Successors and Assigns, Etc.
Neither the Company nor Executive may make any assignment of this Agreement or
any interest herein, by operation of law or otherwise, without the prior written
consent of the other party; provided that the Company may assign its rights
under this Agreement without the consent of Executive to a successor to
substantially all of the business of the Company in the event that the Company
shall effect a reorganization, consolidate with or merge into any other
corporation, partnership, organization or other entity, or transfer all or
substantially all of its properties or assets to any other corporation,
partnership, organization or other entity.  This Agreement shall inure to the
benefit of and be binding upon the Company and Executive, their respective
successors, executors, administrators, heirs and permitted assigns.

 

14.                               Miscellaneous. Headings herein are for
convenience of reference only and shall not define, limit or interpret the
contents hereof.

 

15.                               Amendment. This Agreement may be amended,
modified or supplemented by the mutual consent of the parties in writing, but no
oral amendment, modification or supplement shall be effective.

 

16.                               Disputes; Waiver of Jury Trial; Arbitration.

 

(a)                                 If any legally actionable dispute arises
arising out of or related to Paragraph 7, which cannot be resolved by mutual
discussion between the parties, each of the parties hereto irrevocably agrees
for the exclusive benefit of the other that any Proceeding shall be heard and
determined in a Maryland state or federal court sitting in Maryland, and the
parties hereby irrevocably submit to the exclusive jurisdiction of such courts
in any such Proceeding.  Each of the parties hereto irrevocably waives any
objection to the laying of venue of any such Proceeding brought in any such
court and irrevocably waives any claim that any such Proceeding brought in any
such court has been brought in an inconvenient forum.

 

(b)                                 EACH OF THE COMPANY AND EXECUTIVE HEREBY
WAIVES ANY RIGHTS IT OR HE MAY HAVE TO TRIAL BY JURY.

 

(c)                                  If any legally actionable dispute arises
(other than a dispute arising out of or related to Paragraph 7) which cannot be
resolved by mutual discussion between the parties, each of Executive and the
Company agree to resolve that dispute by arbitration before an arbitrator
experienced in employment law.  Said arbitration will be conducted pursuant to
the JAMS Employment Arbitration Rules and Procedures then in effect.  Maryland
substantive law and statutes of limitations shall apply in any such proceeding,
and for limitations purposes, the

 

14

--------------------------------------------------------------------------------


 

arbitration shall be deemed commenced when the matter is submitted to the
arbitral forum.  The Company and Executive agree that this arbitration agreement
includes any such disputes that the Company and its related entities may have
against Executive, or Executive may have against the Company and/or its related
entities and/or employees, arising out of or relating to Executive’s employment
or its termination including any claims of discrimination or harassment in
violation of applicable law and any other aspect of Executive’s compensation,
training, employment or its termination.  The Company and Executive further
agree that this arbitration provision is the exclusive and binding remedy for
any such dispute and will be used instead of any court action, which is hereby
expressly waived.  The Company and Executive agree that the arbitration shall be
conducted in Maryland, unless otherwise mutually agreed.

 

(d)                                 In any such arbitration proceeding, any
hearing must be transcribed by a certified court reporter and the arbitrator’s
decision must be set forth in writing, consistent with the law of Maryland and
supported by essential findings of fact and conclusion of law.  The arbitrator
may issue any remedy or award available under applicable law but may not add to,
modify, change or disregard any lawful terms of this Agreement or issue an award
or remedy that is contrary to the law Maryland.  The Company and Executive
further agree that each party shall pay its own costs and attorneys’ fees, if
any.  If either the Company or Executive prevails on a statutory claim that
affords the prevailing party an award of attorneys’ fees, then the arbitrator
may award reasonable attorneys’ fees to the prevailing party, consistent with
applicable law.

 

(e)                                  Executive acknowledges that Executive has
been provided with a copy of the current JAMS Employment Arbitration Rules and
Procedures for Executive’s reference.

 

17.                               Severability. If any provision of this
Agreement shall to any extent be held void or unenforceable (as to duration,
scope, activity, subject or otherwise) by a court of competent jurisdiction,
such provision shall be deemed to be modified so as to constitute a provision
conforming as nearly as possible to the original provision while still remaining
valid and enforceable.  In such event, the remainder of this Agreement (or the
application of such provision to persons or circumstances other than those in
respect of which it is deemed to be void or unenforceable) shall not be affected
thereby.  Each other provision of this Agreement, unless specifically
conditioned on the voided aspect of such provision, shall remain valid and
enforceable to the fullest extent permitted by law; any other provisions of this
Agreement that are specifically conditioned on the voided aspect of such invalid
provision shall also be deemed to be modified so as to constitute a provision
conforming as nearly as possible to the original provision while still remaining
valid and enforceable to the fullest extent permitted by law.

 

18.                               Withholding.  The Company shall be entitled to
withhold from any amounts to be paid or benefits provided to Executive hereunder
any federal, state, local or foreign withholding or other taxes or charges which
it is from time to time required to withhold.

 

19.                               Governing Law. This Agreement shall be
construed and regulated in all respects under the laws of the State of Maryland
without reference to principles of conflict of laws.

 

15

--------------------------------------------------------------------------------


 

20.                               Section 409A.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if at the time of Executive’s separation from service within
the meaning of Section 409A of the Code, the Company determines that Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that Executive becomes entitled
to under this Agreement on account of Executive’s separation from service would
be considered “non-qualified deferred compensation” otherwise subject to the
twenty percent (20%) additional tax imposed pursuant to Section 409A(a) of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after Executive’s
separation from service, or (B) Executive’s death.  If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(b)                                 All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by Executive during the time periods set forth in this Agreement. 
All reimbursements shall be paid as soon as administratively practicable, but in
no event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses).  Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)                                  To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon Executive’s termination of employment, then such payments or
benefits shall be payable only upon Executive’s “separation from service.”  The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)                                 The parties intend that this Agreement will
be administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code.  Each payment
pursuant to this Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2).  The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 

16

--------------------------------------------------------------------------------


 

(e)                                  The Company makes no representation or
warranty and shall have no liability to Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

21.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.

 

 

 

QUALITY CARE PROPERTIES, INC.

 

 

 

 

 

 

 

By

/s/ Mark Ordan

 

Name: Mark Ordan

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ D. Gregory Neeb

 

D. Gregory Neeb

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Neeb Investments, LLC

Neeb Management, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

QUALITY CARE PROPERTIES, INC.
2016 PERFORMANCE INCENTIVE PLAN
FORM OF EXECUTIVE INITIAL RSU AWARD AGREEMENT

 

THIS EXECUTIVE INITIAL RSU AWARD AGREEMENT (this “Agreement”) is dated as of ·,
2016 (the “Award Date”) by and between Quality Care Properties, Inc., a Maryland
corporation (the “Corporation”), and · (the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Quality Care Properties, Inc. 2016 Performance
Incentive Plan, as amended and/or restated from time to time (the “Plan”), the
Corporation hereby grants to the Participant, effective as of the date hereof,
an award of restricted stock units under the Plan (the “Award”), upon the terms
and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.             Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.

 

2.             Grant.  Subject to the terms of this Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of ·
stock units (subject to adjustment as provided in Section 7.1 of the Plan) (the
“Stock Units”). As used herein, the term “stock unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to Section 3. The Stock Units shall not be treated as
property or as a trust fund of any kind. This Award is subject to all of the
terms and conditions set forth in this Agreement and is further subject to all
of the terms and conditions of the Plan, as it may be amended from time to time,
and any rules adopted by the Administrator, as such rules are in effect from
time to time.

 

3.             Vesting.  Subject to Sections 8 and 9 below and notwithstanding
anything in any employment or other agreement between the Participant and the
Corporation to the contrary, the Award shall vest  in full on the third (3rd)
anniversary of the Award Date (the “Vesting Date”), provided the Participant
remains employed by the Corporation through such Vesting Date.

 

4.             Continuance of Employment.  The vesting schedule requires
continued employment with the Corporation through the Vesting Date as a
condition to the vesting of the Award and the rights and benefits under this
Agreement. Employment for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 8 below
or under the Plan.

 

B-1

--------------------------------------------------------------------------------


 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without Cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.

 

5.             Dividend and Voting Rights.

 

(a)           Limitations on Rights Associated with Units.  The Participant
shall have no rights as a stockholder of the Corporation, no dividend rights
(except as expressly provided in Section 5(b) with respect to Dividend
Equivalents) and no voting rights with respect to the Stock Units and any shares
of Common Stock underlying or issuable in respect of such Stock Units until such
shares of Common Stock are actually issued to and held of record by the
Participant.

 

(b)           Dividend Equivalent Rights.  The Participant shall be credited
with dividend equivalents with respect to the Stock Units (the “Dividend
Equivalents”), calculated as follows: with respect to any Stock Units granted on
or prior to the record date applicable to an ordinary cash dividend on the
Common Stock, on each date that any such cash dividend is paid to all holders of
shares of Common Stock while the Stock Units are outstanding, the Participant’s
account shall be credited with an additional number of Stock Units equal to the
number of shares of Common Stock (valued at fair market value (as defined in the
Plan) on such date or the immediately preceding trading day as determined by the
Administrator in its sole discretion), rounded down to the nearest whole share
of Common Stock, that could be purchased on such date with the aggregate dollar
amount of the cash dividend that would have been paid on the Stock Units had the
Stock Units been issued as shares of Common Stock. The right to receive
additional Stock Units credited under this Section 5(b) shall be subject to the
same terms and conditions applicable to the Stock Units originally awarded
hereunder and shall be settled on the same date as the Stock Units in respect of
which such Dividend Equivalents are awarded. No such Dividend Equivalents shall
be made with respect to any Stock Units which, as of such record date, have
either been paid pursuant to Section 7 or terminated pursuant to Section 8
hereof.

 

6.             Restrictions on Transfer.  Neither the Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

 

7.             Timing and Manner of Payment of Stock Units.  On or as soon as
administratively practicable following the Vesting Date  pursuant to the terms
hereof (and in all events within sixty (60) days after such Vesting Date), the
Corporation shall deliver to the Participant a number of shares of Common Stock
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Corporation

 

B-2

--------------------------------------------------------------------------------


 

in its discretion) equal to the number of Stock Units subject to this Award that
vest on the Vesting Date. The Corporation’s obligation to deliver shares of
Common Stock or otherwise make payment with respect to vested Stock Units is
subject to the condition precedent that the Participant or other person entitled
under the Plan to receive any shares with respect to the vested Stock Units
deliver to the Corporation any representations or other documents or assurances
that the Administrator may deem necessary or desirable to assure compliance with
all applicable legal and accounting requirements. The Participant shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 8.

 

8.             Effect of Termination of Employment or Services.  If the
Participant ceases to be employed by or ceases to provide services to the
Corporation and its Subsidiaries (the date of such termination of employment or
service is referred to as the Participant’s “Severance Date”), the Participant’s
Stock Units shall terminate to the extent such units have not become vested
pursuant to Section 3 hereof upon the Severance Date regardless of the reason
for the termination of the Participant’s employment or services, except as
provided in Section 9(b) below.

 

9.             Adjustments Upon Specified Events; Change in Control Termination
Event.

 

(a)           Adjustments.  Upon the occurrence of certain events relating to
the Corporation’s Common Stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which Dividend Equivalents are
credited pursuant to Section 5(b) above.

 

(b)           Change in Control Termination Event.  Upon the Participant’s
termination of employment without Cause (as defined in the Participant’s
employment agreement) or resignation for Good Reason (as defined in the
Participant’s employment agreement) on or within two years after a Change in
Control Event as defined in Section 7.3 of the Plan (and notwithstanding any
provision of Sections 7.2 and 7.3 of the Plan or the Participant’s employment
agreement to the contrary), the Award (to the extent outstanding at the time of
such termination event) shall become fully vested as of the date of such
termination event and shall be paid in accordance with Section 7 hereof.

 

10.          Tax Withholding.  Upon vesting of any Stock Units or any
distribution of shares of Common Stock in respect of the Stock Units, the
Participant or other person entitled to receive such distribution may
irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under Section 8.8 of the
Plan and rules established by the Administrator, to have the Corporation reduce
the number of shares to be delivered by (or otherwise reacquire) the appropriate
number of whole shares, valued at their then fair market value to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the applicable withholding rates; provided,
however, that in the event that the Corporation cannot legally satisfy such
withholding obligations by such reduction of shares, or in the event of a cash
payment or any other withholding event in respect of the Stock Units, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such distribution or payment.

 

B-3

--------------------------------------------------------------------------------


 

11.          Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

 

12.          Plan.  The Award and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

13.          Entire Agreement.  This Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Agreement may be amended pursuant to Section 8.9 of
the Plan. Any such amendment must be in writing and signed by the Corporation.
Any such amendment that materially and adversely affects the Participant’s
rights under this Agreement requires the consent of the Participant in order to
be effective with respect to the Award. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof. The Participant
acknowledges receipt of a copy of this Agreement, the Plan and the Prospectus
for the Plan.

 

14.          Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust. Neither the Plan
nor any underlying program, in and of itself, has any assets. The Participant
shall have only the rights of a general unsecured creditor of the Corporation
with respect to amounts credited and benefits payable, if any, with respect to
the Stock Units, and rights no greater than the right to receive the Common
Stock as a general unsecured creditor with respect to the Stock Units, as and
when payable hereunder. The Award has been granted to the Participant in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant.

 

B-4

--------------------------------------------------------------------------------


 

15.          Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

16.          Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Maryland without regard
to conflict of law principles thereunder.

 

18.          Section 409A.  It is intended that the Award be exempt from or
comply with Section 409A of the Code and this Award shall be interpreted
consistent therewith.

 

19.          Clawback Policy.  The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).

 

***

 

[The remainder of this page is intentionally left blank.]

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.

 

 

 

QUALITY CARE PROPERTIES, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

[Participant]

 

[Signature Page to Form of Executive Initial RSU Award Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

QUALITY CARE PROPERTIES, INC.
2016 PERFORMANCE INCENTIVE PLAN
FORM OF EXECUTIVE INITIAL AND ADJUSTMENT STOCK OPTION AGREEMENT

 

THIS EXECUTIVE INITIAL AND ADJUSTMENT STOCK OPTION AGREEMENT (this “Agreement”)
is dated as of —, 2016 (the “Award Date”) by and between Quality Care
Properties, Inc., a Maryland corporation (the “Corporation”), and · (the
“Grantee”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Quality Care Properties, Inc. 2016 Performance
Incentive Plan, as amended and/or restated from time to time (the “Plan”), the
Corporation hereby grants to the Grantee, effective as of the date hereof, a
nonqualified stock option, upon the terms and conditions set forth herein and in
the Plan.

 

NOW THEREFORE, in consideration of services to be rendered by the Grantee, and
the mutual promises made herein and the mutual benefits to be derived therefrom,
the parties agree as follows:

 

1.             Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.

 

2.             Grant. Subject to the terms of this Agreement, the Corporation
hereby grants to the Grantee a nonqualified stock option to purchase shares of
the Corporation’s Common Stock (the “Shares”) at a price of $·(1) per share (the
“Exercise Price”) as follows: (1) an initial stock option to purchase · Shares
(the “Initial Option”) and (2) an adjustment stock option to purchase · Shares
(the “Adjustment Option”) (the Initial Option and the Adjustment Option together
referred to herein as the “Option”). The number of Shares and the Exercise Price
are subject to adjustment as provided in Section 7.1 of the Plan. The Option is
subject to all of the terms and conditions set forth in this Agreement and is
further subject to all of the terms and conditions of the Plan, as it may be
amended from time to time, and any rules adopted by the Administrator, as such
rules are in effect from time to time.

 

3.             Initial Option Vesting; Limits on Exercise and Clawback.

 

(a)           Vesting. Subject to the other provisions of this Section 3 and
Sections 6 and 8, the Shares subject to the Initial Option (subject to
adjustment under Section 7.1 of the Plan) shall vest as follows:(2)

 

--------------------------------------------------------------------------------

(1)  To be determined in accordance with Section 3(c)(ii)(C) of the Employment
Agreement.

 

(2)  Provided, however, that if the Exercise Price is ultimately set at least 5%
higher than the fair market value of a share of Common Stock on the Award Date,
(i) 4,000,000 Shares subject to the Option shall vest immediately on the Award
Date and (ii) the remaining 4,000,000 Shares subject to the Option shall,
subject to continued employment, (i) vest and become exercisable as to 25% of
such Shares on each of the first four (4) anniversaries of the Award Date and
(ii) become 100% vested and exercisable upon a change in control.

 

C-1

--------------------------------------------------------------------------------


 

(i)                                    50% of the Shares underlying the Initial
Option shall be vested on the Award Date;

 

(ii)                                 12.5% of the Shares underlying the Initial
Option shall vest on the date that the volume weighted average price of one
share of the Common Stock as reported by the New York Stock Exchange (or the
primary automated quotation service or national securities exchange upon which
the Common Stock may then be quoted or listed for trading) for the forty (40)
consecutive trading days ending on the trading day immediately prior to the
applicable valuation date (the “Target Price”) exceeds the Exercise Price by
25%;

 

(iii)                              12.5% of the Shares underlying the Initial
Option shall vest on the date that the Target Price exceeds the Exercise Price
by 50%;

 

(iv)                             12.5% of the Shares underlying the Initial
Option shall vest on the date that the Target Price exceeds the Exercise Price
by 75%; and

 

(v)                                12.5% of the Shares underlying the Initial
Option shall vest on the date that the Target Price exceeds the Exercise Price
by 100%.

 

(b)           Effect of Change in Control Event. Notwithstanding any provision
of this Agreement to the contrary, in the event of a Change in Control Event as
provided in Sections 7.2 and 7.3 of the Plan, (x) the Shares described in
Section 3(a)(i) shall become exercisable as of the consummation of such Change
in Control Event and (y) any Shares described in Sections 3(a)(ii) through
(v) that remain unvested as of the date of such Change in Control Event shall
immediately vest and become exercisable as of the consummation of such Change in
Control Event to the extent that the transaction price (as determined by the
Board or Committee in good faith) upon such Change in Control Event exceeds the
Exercise Price by the percentage provided in the applicable clause (ii) through
(v) of Section 3(a), in each case, subject to the Grantee’s continued employment
through the consummation of the Change in Control Event. Any Shares that do not
vest pursuant to this Section 3(b) shall terminate as of the consummation of
such Change in Control Event without any consideration therefor.

 

(c)           Limits on Exercise; Clawback. The following limits shall apply
with respect to the Initial Option:

 

(i)            Restriction on Exercisability. Except as otherwise provided in
Section 3(b), the Shares subject to the Initial Option shall not be exercisable
until the later of (A) the third (3rd) anniversary of the Award Date and (B) the
date that such Shares vest in accordance with the terms of this Agreement.

 

(ii)           Clawback of Initial Option.  For the avoidance of doubt, if
Grantee’s employment is terminated for any reason during the first two years
following the Award Date, the Company may clawback the Initial Options (unless
on or before such termination any of the Initial Options have become vested and
exercisable as a result of a Change in Control Event).

 

C-2

--------------------------------------------------------------------------------


 

(iii)          Cumulative Exercisability. To the extent that the Initial Option
is vested and exercisable, the Grantee has the right to exercise the Initial
Option (to the extent not previously exercised), and such right shall continue
until the Expiration Date or earlier termination of the Initial Option.

 

(iv)          No Fractional Shares. Fractional share interests shall be
disregarded, but may be cumulated.

 

4.             Adjustment Option Vesting; Limits on Exercise.

 

(a)           Vesting.  Subject to Section 4(b) and Sections 6 and 8, the
Adjustment Option (subject to adjustment under Section 7.1 of the Plan) shall
vest in full and become exercisable on the third (3rd) anniversary of the Award
Date.

 

(b)           Effect of Change in Control Event.  Upon Grantee’s termination of
employment without Cause (as defined in the Employment Agreement) or resignation
for Good Reason (as defined in Grantee’s Employment Agreement), in each case, on
or within two years after a Change in Control Event as defined in Section 7.3 of
the Plan (and notwithstanding any provision of Sections 7.2 and 7.3 of the Plan
or Grantee’s Employment Agreement to the contrary), the Adjustment Option (to
the extent outstanding at the time of such termination event) shall become fully
vested and exercisable as of the date of such termination event.

 

(c)           Other. The following limits shall apply with respect to the
Adjustment Option:

 

(i)            Cumulative Exercisability. To the extent that the Adjustment
Option is vested and exercisable, the Grantee has the right to exercise the
Adjustment Option (to the extent not previously exercised), and such right shall
continue until the Expiration Date or earlier termination of the Adjustment
Option.

 

(ii)           No Fractional Shares. Fractional share interests shall be
disregarded, but may be cumulated.

 

5.             Nonqualified Stock Option. The Option is a nonqualified stock
option and is not, and shall not be, an incentive stock option within the
meaning of Section 422 of the Code.

 

6.             Continuance of Employment/Service Required; No Employment/Service
Commitment. The vesting schedule applicable to the Option requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the Option (or installment thereof, as applicable) and the rights and
benefits under this Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Grantee to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 8 below or under the Plan.

 

C-3

--------------------------------------------------------------------------------


 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation or any of its Subsidiaries, affects the
Grantee’s status, if he or she is an employee, as an employee at will who is
subject to termination without cause, confers upon the Grantee any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or services, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation or benefits. Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Grantee without his
consent thereto.

 

7.             Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such reasonable administrative exercise procedures as the Administrator may
implement from time to time) of:

 

(a)           a written notice stating the number of Shares to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

 

(b)           payment in full for the Exercise Price of the Shares to be
purchased in cash, check or by electronic funds transfer to the Corporation;

 

(c)           any written statements or agreements required pursuant to
Section 8.1 of the Plan; and

 

(d)           satisfaction of the tax withholding provisions of Section 8.8 of
the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by one or more of the following methods: (a) notice and third party
payment in such manner as may be authorized by the Administrator, or (b) subject
to such procedures as the Administrator may adopt, a “cashless exercise” with a
third party who provides simultaneous financing for the purposes of (or who
otherwise facilitates) the exercise of the Option. The Administrator in its sole
discretion may (but is not required to) permit the Grantee to elect in
connection with an exercise of the Option (on his/her exercise notice to the
Corporation (or its delegate)) to satisfy the Exercise Price of the Shares to be
purchased and/or the amount of any tax withholding obligations of the
Corporation or its Subsidiaries arising in connection with the exercise by a
reduction in the number of Shares otherwise deliverable by the Corporation to
the Grantee in connection with such exercise, in which case the number of Shares
withheld (or immediately reacquired in connection with such exercise, as the
case may be) by the Corporation shall be the number of whole Shares that have a
fair market value as of the date of such exercise (with the “fair market value”
of such Shares determined in accordance with the applicable provisions of the
Plan) necessary to satisfy such Exercise Price and/or withholding obligation, as
applicable.

 

8.             Early Termination of Option.

 

(a)           Expiration Date. Subject to adjustment under Section 7.1 of the
Plan and subject to earlier termination as provided below in this Section 8, the
Option will terminate on the seventh (7th) anniversary of the latest of (i) the
Effective Date (as defined in the employment agreement by and between the
Corporation and the Grantee, dated ·, 2016 (the “Employment Agreement”),
(ii) the date that the Employment Agreement is executed and (iii) the Award Date
(the “Expiration Date”).

 

C-4

--------------------------------------------------------------------------------


 

(b)           Termination of Option Upon a Termination of Grantee’s Employment
or Services. Subject to earlier termination on the Expiration Date of the Option
or pursuant to Section 8(a) above, if the Grantee ceases to be employed by or
ceases to provide services to the Corporation and its Subsidiaries, the
following rules shall apply (the last day that the Grantee is employed by or
provides services to the Corporation and its Subsidiaries is referred to as the
Grantee’s “Severance  Date”):

 

(i)                                    other than as expressly provided below in
this Section 8(b), (A) the Grantee will have until the date that is twelve (12)
months after his Severance Date (or three (3) months after the Severance Date in
the case of a termination due to death or by the Corporation due to Disability
(as defined in the Employment Agreement)) to exercise the Option (or portion
thereof) to the extent that it was vested and exercisable on the Severance Date,
(B) the Option, to the extent not vested and exercisable on the Severance Date,
shall be forfeited and terminate on the Severance Date, and (C) the Option, to
the extent exercisable on the Severance Date and not exercised during such
twelve (12) month period (or three (3) month period, as applicable) thereafter,
shall be forfeited and terminate at the close of business on the last day of the
twelve (12) month period (or three (3) month period, as applicable); and

 

(ii)                                 if the Grantee’s employment or services are
terminated by the Corporation for Cause (as defined in the Employment Agreement)
or by the Grantee without Good Reason (as defined in the Employment Agreement),
the entire Option (whether vested or unvested) shall be forfeited and terminate
on the Severance Date.

 

In all events the Option (and any post-termination exercise period provided in
this Section 8(b)) is subject to earlier termination on the Expiration Date of
the Option or as contemplated by Sections 3 or 4 of this Agreement. The
Administrator shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Agreement.

 

9.             Non-Transferability. Except as set forth in Section 5.7 of the
Plan, the Option and any other rights of the Grantee under this Agreement or the
Plan are nontransferable and exercisable only by the Grantee.

 

10.          Notices. Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Corporation’s payroll records. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer an Eligible Person, shall be
deemed to have been duly given five (5) business days after the date mailed in
accordance with the foregoing provisions of this Section 10.

 

C-5

--------------------------------------------------------------------------------


 

11.          Plan. The Option and all rights of the Grantee under this Agreement
are subject to the terms and conditions of the Plan, incorporated herein by
reference. The Grantee agrees to be bound by the terms of the Plan and this
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan and this Agreement. Unless otherwise expressly provided
in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not (and shall not
be deemed to) create any rights in the Grantee unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

 

12.          Entire Agreement. This Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Agreement may be amended pursuant to Section 8.9 of
the Plan. Such amendment must be in writing and signed by the Corporation. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof. The Grantee acknowledges receipt of a copy of this Agreement, the Plan
and the Prospectus for the Plan.

 

13.          Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Maryland without regard
to conflict of law principles thereunder.

 

14.          Effect of this Agreement. Subject to the Corporation’s right to
terminate the Option pursuant to Section 7.2 of the Plan, this Agreement shall
be assumed by, be binding upon and inure to the benefit of any successor or
successors to the Corporation.

 

15.          Limitation on Grantee’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Grantee shall have
only the rights of a general unsecured creditor of the Corporation with respect
to amounts credited and benefits payable, if any, with respect to the Option,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to the Option, as and when exercisable and
actually exercised in accordance with the terms hereof. The Option has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee.

 

16.          Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

C-6

--------------------------------------------------------------------------------


 

17.          Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

18.          Clawback Policy. The Option is subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require forfeiture of the Option and repayment or
forfeiture of any Shares of Common Stock or other cash or property received with
respect to the Option (including any value received from a disposition of the
Shares acquired upon exercise of the Option).

 

***

 

[The remainder of this page is intentionally left blank.]

 

C-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.

 

 

 

QUALITY CARE PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

[Name of Grantee]

 

[Signature Page to Form of Option Agreement]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Release Agreement”) is entered into this [     ]
day of 20 , by and between D. Gregory Neeb, an individual (“Executive”), and
Quality Care Properties, Inc. (the “Company”).

 

WHEREAS, Executive has been employed by the Company; and

 

WHEREAS, Executive’s employment by the Company has terminated and, in connection
with the Employment Agreement between the Company and Executive dated [     ]
(the “Employment Agreement”), the Company and Executive desire to enter into
this Release Agreement upon the terms set forth herein.

 

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company (or one of its subsidiaries) to pay severance benefits (conditioned
upon this Release Agreement) under and pursuant to the Employment Agreement,
Executive and the Company agree as follows:

 

1.                                      Release. Executive, on behalf of
himself, his descendants, dependents, heirs, executors, administrators, assigns,
and successors, and each of them, hereby acknowledges full and complete
satisfaction of [     ] and covenants not to sue and fully releases and
discharges the Company and each of its parents, subsidiaries and affiliates,
past and present, as well as its and their trustees, directors, officers,
members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, a “Claim”), which he now owns or holds
or he has at any time heretofore owned or held or may in the future hold as
against any of said Releasees arising out of or in any way connected with
Executive’s service as an officer, director, employee, member or manager of any
Releasee or Executive’s separation from his position as an officer, director,
employee, manager and/or member, as applicable, of any Releasee, whether known
or unknown, suspected or unsuspected, resulting from any act or omission by or
on the part of said Releasees, or any of them, committed or omitted prior to the
date of this Release Agreement including, without limiting the generality of the
foregoing, any Claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, the Maryland Equal Pay Act, Title 20
of the State Government Article of the Maryland Annotated Code or any other
federal, state or local law, regulation, or ordinance, or any Claim for
severance pay, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability; provided however, that the foregoing release shall not apply to
any obligation of the Company to Executive pursuant to or with respect to any of
the following: (1) any obligation created by or arising out of Paragraph 8 of
the Employment Agreement for which receipt or satisfaction has not been
acknowledged, (2) any equity-based awards previously granted by the Company to
Executive, to the extent that such awards continue after the termination of
Executive’s employment with the Company in accordance with the applicable terms
of such awards; (3) any right to indemnification that Executive may have
pursuant to the

 

D-1

--------------------------------------------------------------------------------


 

Employment Agreement, the Company’s Bylaws or the Company’s corporate charter or
under any written indemnification agreement with the Company (or any
corresponding provision of any subsidiary or affiliate of the Company) with
respect to any loss, damages or expenses (including but not limited to
attorneys’ fees to the extent otherwise provided) that Executive may in the
future incur with respect to his service as an employee, officer or director of
the Company or any of its subsidiaries or affiliates; (4) any rights that
Executive may have to insurance coverage for such losses, damages or expenses
under any Company (or subsidiary or affiliate) directors and officers liability
insurance policy; (5) any rights to continued medical or dental coverage that
Executive may have under COBRA; (6) any rights to payment of benefits that
Executive may have under a retirement plan sponsored or maintained by the
Company that is intended to qualify under Section 401(a) of the Internal Revenue
Code of 1986, as amended; or (7) any deferred compensation or supplemental
retirement benefits that Executive may be entitled to under a nonqualified
deferred compensation or supplemental retirement plan of the Company. In
addition, this release does not cover any Claim that cannot be so released as a
matter of applicable law. Executive acknowledges and agrees that he has received
any and all leave and other benefits that he has been and is entitled to
pursuant to the Family and Medical Leave Act of 1993.

 

2.                                      Acknowledgment of Payment of Wages.
Except for accrued vacation (which the parties agree totals approximately [ ]
days of pay) and salary for the current pay period, Executive acknowledges that
he/she has received all amounts owed for his regular and usual salary
(including, but not limited to, any bonus, severance, or other wages), and usual
benefits through the date of this Agreement.

 

3.                                      ADEA Waiver. Executive expressly
acknowledges and agrees that by entering into this Release Agreement, Executive
is waiving any and all rights or Claims that he may have arising under the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), which have
arisen on or before the date of execution of this Release Agreement. Executive
further expressly acknowledges and agrees that:

 

(A)                               In return for this Release Agreement, the
Executive will receive consideration beyond that which the Executive was already
entitled to receive before entering into this Release Agreement;

 

(B)                               Executive is hereby advised in writing by this
Release Agreement to consult with an attorney before signing this Release
Agreement;

 

(C)                               Executive has voluntarily chosen to enter into
this Release Agreement and has not been forced or pressured in any way to sign
it;

 

(D)                               Executive was given a copy of this Release
Agreement on [ , 20 ] and informed that he had [twenty one (21)/forty five (45)]
days within which to consider this Release Agreement and that if he wished to
execute this Release Agreement prior to expiration of such [21-day/45-day]
period, he should execute the Endorsement attached hereto;

 

(E)                                Executive was informed that he had seven
(7) days following the date of execution of this Release Agreement in which to
revoke this Release Agreement, and this Release Agreement will become null and
void if Executive elects revocation during that time.  Any revocation must be in
writing and must be received by the Company during the seven-day revocation
period.  In the event that Executive exercises his right of revocation, neither
the Company nor Executive will have any obligations under this Release
Agreement;

 

D-2

--------------------------------------------------------------------------------


 

(F)                                 Nothing in this Release Agreement prevents
or precludes Executive from challenging or seeking a determination in good faith
of the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.(1)

 

4.                                      No Transferred Claims. Executive
warrants and represents that the Executive has not heretofore assigned or
transferred to any person not a party to this Release Agreement any released
matter or any part or portion thereof and he shall defend, indemnify and hold
the Company and each of its affiliates harmless from and against any claim
(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) based on or in connection with or arising out of
any such assignment or transfer made, purported or claimed.

 

5.                                      Compliance With Employment Agreement.
Executive warrants and represents that Executive has complied fully with his
obligations pursuant to the Employment Agreement. Executive covenants that he
will continue to abide by the applicable provisions of such Employment
Agreement.

 

6.                                      Severability. It is the desire and
intent of the parties hereto that the provisions of this Release Agreement be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, if
any particular provision of this Release Agreement shall be adjudicated by a
court of competent jurisdiction to be invalid, prohibited or unenforceable under
any present or future law, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Release
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction; furthermore, in lieu of such invalid or unenforceable
provision there will be added automatically as a part of this Release Agreement,
a legal, valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible.  Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Release
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

7.                                      Counterparts. This Release Agreement may
be executed in separate counterparts, each of which is deemed to be an original
and all of which taken together constitute one and the same agreement.

 

8.                                      Governing Law. THIS RELEASE AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH UNITED STATES FEDERAL LAW
AND, TO THE EXTENT NOT PREEMPTED BY UNITED STATES FEDERAL LAW, THE LAWS OF THE
STATE OF MARYLAND, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING
PROVISION OR RULE (WHETHER OF THE STATE OF MARYLAND OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN UNITED STATES FEDERAL
LAW AND THE LAW OF THE STATE OF MARYLAND TO BE

 

--------------------------------------------------------------------------------

(1)   Whether the Executive has 21 days, 45 days, or some other period in which
to consider the Release Agreement will be determined with reference to the
requirements of the ADEA in order for such waiver to be valid in the
circumstances. The determination referred to in the preceding sentence shall be
made by the Company in its sole discretion. In any event, the Release Agreement
will include the Executive’s acknowledgements and agreements set forth in
clauses 3.A, 3.B, and 3.C.

 

D-3

--------------------------------------------------------------------------------


 

APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE FEDERAL LAW AND, TO THE
EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE INTERNAL LAW OF THE STATE OF
MARYLAND, WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS RELEASE
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

9.                                      Amendment and Waiver. The provisions of
this Release Agreement may be amended and waived only with the prior written
consent of the Company and Executive, and no course of conduct or failure or
delay in enforcing the provisions of this Release Agreement shall be construed
as a waiver of such provisions or affect the validity, binding effect or
enforceability of this Release Agreement or any provision hereof.

 

10.                               Descriptive Headings. The descriptive headings
of this Release Agreement are inserted for convenience only and do not
constitute a part of this Release Agreement.

 

11.                               Construction. Where specific language is used
to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.  The language used in
this Release Agreement shall be deemed to be the language chosen by the parties
to express their mutual intent, and no rule of strict construction shall be
applied against any party.

 

12.                               Arbitration. Any claim or controversy arising
out of or relating to this Agreement shall be submitted to arbitration in
accordance with the arbitration provision set forth in the Employment Agreement.

 

13.                               Nouns and Pronouns. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice-versa.

 

14.                               Legal Counsel. Each party recognizes that this
is a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice.  Executive
acknowledges and agrees that he has read and understands this Release Agreement
completely, is entering into it freely and voluntarily, and has been advised to
seek counsel prior to entering into this Release Agreement and he has had ample
opportunity to do so.

 

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of Maryland that the foregoing is true and
correct.

 

D-4

--------------------------------------------------------------------------------


 

EXECUTED this [     ] day of 20 , at , Maryland.

 

 

“Executive”

 

 

 

 

 

D. Gregory Neeb

 

 

 

QUALITY CARE PROPERTIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-5

--------------------------------------------------------------------------------


 

ENDORSEMENT

 

I, D. Gregory Neeb, hereby acknowledge that I was given [21/45] days to consider
the foregoing Release Agreement and voluntarily chose to sign the Release
Agreement prior to the expiration of the [21-day/45-day] period.

 

I declare under penalty of perjury under the laws of the United States and the
State of Maryland that the foregoing is true and correct.

 

EXECUTED this [ ] day of [ 20 ], at , Maryland.

 

 

 

 

D. Gregory Neeb

 

--------------------------------------------------------------------------------